Citation Nr: 0511167	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  00-07 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).

Entitlement to a higher rating for a residual scar from a 
shell fragment wound to the neck, currently evaluated as 10 
percent disabling.

Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.

The Board notes that although the veteran requested a Board 
hearing at the local RO in his November 2000 VA Form 9, he 
later withdrew that hearing request in a February 2001 
statement.  Therefore, such a hearing was not held.

In April 2001, a hearing before a Decision Review Officer was 
held at the RO.  A transcript of that hearing is of record.


REMAND

The Board notes that at the April 2001 hearing, the veteran 
indicated that he had filed for Social Security benefits 
based upon his PTSD.  The record does not indicate that the 
RO made any attempt to obtain either the decision from the 
Social Security Administration (SSA) or the records upon 
which such a decision was based.  The Board is of the opinion 
that the SSA decision and the records upon which it was based 
could be relevant to the issues on appeal.

Additionally, the Board notes that the most recent 
psychiatric examination of the veteran was conducted more 
than four years ago.  Consequently, the veteran should be 
scheduled for a new VA psychiatric exam in order to determine 
the current level of severity of his PTSD.  

The veteran also contends that he has current episodes of 
malaria.  The Board is of the opinion that the veteran should 
undergo a VA examination in order to determine whether this 
is the case.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action: 

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any and all SSA decisions on the 
veteran's claims for disability benefits 
and the records upon which the 
decision(s) was (were) based.

2.  Then, the RO or the AMC should arrange 
for the veteran to undergo a VA 
psychiatric examination to determine the 
current severity of his PTSD.  The veteran 
should be properly notified of the 
examination and of the consequences of his 
failure to appear.  The claims files, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

The examiner should identify the nature, 
frequency and severity of all current 
manifestations of the service-connected 
psychiatric disability.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment resulting 
from the service-connected psychiatric 
disability. 

In addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance of 
the score assigned. 

The rationale for all opinions expressed 
must also be provided.
  
3.  The veteran should also be schedule 
for a VA examination to determine the 
current level of severity of the 
veteran's service-connected malaria.  The 
examiner should provide an opinion as to 
whether the veteran's current 
symptomatology and complaints are 
actually current episodes of malaria.  

All indicated tests and studies should be 
completed.  The rationale for all 
opinions expressed must be provided. 

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



